Citation Nr: 1139734	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-31 114 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to October 22, 2004, for the grant of Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.  He died in September 1961.  The appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant testified before the Board in January 2010.  A transcript of hearing is associated with the claims file.

In March 2010, the Board denied the appeal.  The appellant appealed to the Veterans Claims Court.  In a June 2011 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision, and remanded the claim back to the Board for development as specified in the JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the JMR, Social Security Administration (SSA) records are needed to determine whether the appellant is entitled to an earlier effective date for DIC and whether there is evidence sufficient to establish her intent to apply for any other VA benefits, in addition to SSA entitlements.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make as many requests as are reasonably necessary to obtain a copy of any pertinent records held by SSA, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with notice of that fact and make a record of any notice conveyed.  

The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and notice that the claimant is ultimately responsible for providing the evidence.

2.  Readjudicate the claim.  In so doing, make a specific finding regarding whether the appellant is entitled to an earlier effective date for DIC under the provisions of 38 U.S.C.A. § 5105(b); 38 C.F.R. § 3.201; Van Valkenberg v. Shinseki, 23 Vet. App. at 119, based on an application for SSA benefits, and whether there is evidence sufficient to establish the appellant's intent to apply for any other VA benefits, in addition to SSA entitlements.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

